DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed November 20, 2020. Claims 1-19 and 21 are pending, claim 21 was added in the amendment, claim 20 was cancelled in the amendment, and claims 1, 8, 11 and 18 were amended by applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
The amendment filed on November 20, 2020 has been entered. 
The previous objections to the drawings and the specification are withdrawn in view of the November 20, 2020 amendment to the drawings and the specification. 
The previous objections to claims 8 and 11-20 are withdrawn in view of the November 20, 2020 amendment to claims 8 and 11. However, as documented below, objections to claims 1-10 and 21 remain.
The previous objection to and rejection of claim 20 have been withdrawn in view of the cancellation of that claim.

Response to Arguments
Applicant's arguments filed November 20, 2020 with respect to the objections to the drawings and the specification have been fully considered and are persuasive.
The previous objections to claims 1-15 have been withdrawn due to the amendments to claims 1, 4 and 15. However, as documented below, objections to claims 1-10 and 21 remain.
Applicant's arguments filed November 20, 2020 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been carefully and fully considered but are moot because the arguments do not apply to the combination of references used in the current rejections. 
The cancellation of claim 20 has rendered the rejection of this claim under 35 U.S.C. 103 moot.
Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below. In particular, as discussed in detail below, new combinations of references (i.e., Yu in view of Martinovic and in further view of newly-cited non-patent literature Pietilänen et al.) are applied to reject amended independent claims 1 and 11 as well as dependent claims 2-10, 12-19 and 21. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 35 U.S.C. 103 discussed below. 
With reference to amended claim 1, applicant asserts that “step f) has been amended. There is no teaching or suggestion of forming a new community from two or more other communities with common nodes” and “[t]he ‘merge’ process described in step f) is not at all similar to the merge process recited in amended claim 1.” (applicant’s remarks, page 12). 

With reference to the previous rejections of dependent claims 2, 4, 7, 12, 14 and 17, applicant additionally asserts that “[t]he additional citations of Scheffler and Mastrostefano fail to remedy the deficiencies of Yu and Martinovic as noted above” before concluding “The Applicant respectfully request withdrawal of the § 103 rejection[s] of these claims.” (applicant’s remarks, page 13). 
Accordingly, applicant appears to argue that the above-referenced claim limitations that were added to independent claims 1 and 11 in the amendment filed on November 20, 2020, i.e., “wherein the nodes in the each community share one or more common characteristics” and “a merge process for communities comprising common nodes … based on similarity to produce a new community from the merged communities, the new community comprising at least the common nodes, the merged communities or derivatives of the merged communities in the new community” are not taught in the portions of the Yu and Martinovic references cited in the previous Office Action. The examiner respectfully disagrees in view of newly-cited reference Pietilänen, et al. ("Dissemination in opportunistic social networks: the role of temporal communities." Proceedings of the thirteenth ACM international symposium on Mobile Ad Hoc Networking and Computing. 2012: 165-174 hereinafter “Pietilanen”) and points applicant to the below discussion of Yu, Martinovic and Pietilanen.

Also, regarding the “merge process for communities comprising common nodes … based on similarity to produce a new community from the merged communities, the new community comprising at least the common nodes, the merged communities or derivatives of the merged communities in the new community” limitation recited in amended claims 1 and 11, the examiner points to pages 167 and 170 of Pietilanen, which disclose “We group the participants … in social communities based on their affiliation, home city or nationality [i.e., communities comprising common nodes] … we use the initial Facebook friendship graph (given by the participants) for SIGCOMM, and the aggregated communications graph … to form clusters of participants” and “Community Merge. Pick the two closest temporal communities. If the closest distance is larger than Ϭ, the algorithm terminates; otherwise, the two closest communities are merged … the algorithm aggregates fully identical clusters, while setting Ϭ = 1.0 would 
As further discussed in detail below, the combination of Yu, Martinovic and Pietilanen (i.e., Yu in view of Martinovic and further in view of Pietilanen) teaches the limitations of amended independent claims 1 and 11 and claims dependent 3, 5-6, 8-10, 13, 15-16 and 18-19. Additionally, as discussed in detail below, the combination of Yu, Martinovic, Pietilanen and Scheffler (i.e., Yu in view of Martinovic and Pietilanen and 
Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below.

Claim Objections
Claims 1-10 and 21 are objected to because of the following informalities: 
In lines 13-14 of claim 1, the claim appears to be missing the word “and” between “graphics processing units;” and “f) executing”. In the amendment to claim 1 submitted on November 20, 2020, the word “and” was deleted at the end of step e), prior to the last step of the claim, step f). The examiner suggests that one way to overcome the objection is to amend claim 1 to restore the word “and” so that step e) of the claim reads “e) distributing, by the central processing unit, the communities identified in step d) to the plurality of graphics processing units; and”. Appropriate correction is required.
Claims 2-10 and 21, which each depend directly or indirectly from claim 1, are objected to under the same rationale as base claim 1. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 5-6, 8-11, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent Application Pub. No. 2017/0132513 A1, hereinafter “Yu”) in view of non-patent literature Martinovic et al. ("Left-Right Oscillate Algorithm for Community Detection Used in E-Learning System", IFIP International Conference on Computer Information Systems and Industrial Management. Springer, Berlin, Heidelberg, 2012: 278-289, hereinafter “Martinovic”), and further in view of non-patent literature Pietilänen, et al. ("Dissemination in opportunistic social networks: the role of temporal communities." Proceedings of the thirteenth ACM international symposium on Mobile Ad Hoc Networking and Computing. 2012: 165-174 hereinafter “Pietilanen”).
With respect to claim 1, Yu discloses the invention as claimed including a method (see, e.g., Abstract and paragraph 7, “Methods for training a neural network represented as a computational graph”, “methods that include the actions of obtaining data representing the computational graph”) comprising:
a) generating, by a central processing unit, an initial graph from a plurality of initial known data sets (see, e.g., paragraphs 7, 51 and 58, “obtaining data representing the computational graph; augmenting the computational graph to generate a training computational graph”, “[t]he devices can be graphical processing units (GPUs) central processing units (CPUs) … one machine can host one or more devices, e.g., multiple CPUs, GPUs”, “perform neural network training operations represented by ;
b) determining, by the central processing unit, a plurality of subgraphs from the initial graph (see, e.g., paragraph 62, "The system 100 may partition the computational graph into multiple subgraphs. Each subgraph includes one or more nodes in the computational graph. The system 100 may, in some examples, obtain these subgraphs by breaking up … nodes in the computational graph” [i.e., determine multiple/plurality of subgraphs from initial computational graph]);
c) inputting, the plurality of subgraphs into a plurality of graphics processing units (see, e.g., paragraphs 51 and 64, “devices performing neural network operations ... can be graphical processing units (GPUs) … one machine can host … multiple CPUs, GPUs", "exemplary subgraph to device mapping ... subgraphs 140A and 140B of computational graph 140 may be allocated to GPU 116” [i.e., allocate/input subgraphs into GPUs]);
d) executing, in each of the plurality of graphics processing units, a learning process on a subgraph (see, e.g., paragraphs 8, 51 and 62, “system trains the neural network using the machine learning training algorithm by executing the training computational graph [i.e., executing a learning algorithm/process] … system may then allocate the nodes in the final training computational graph across a plurality of devices”, “The devices can be graphical processing units (GPUs) … one machine can host one or more devices, e.g., multiple … GPUs” [i.e., executing on the multiple GPUs], “Each subgraph includes one or more nodes in the computational graph” [i.e., nodes of the computational graph are subgraphs allocated across devices/GPUs]) … ;
e) distributing, by the central processing unit, the communities identified in step d) to the plurality of graphics processing units (paragraph 24 of applicant’s specification discloses “A ‘community’ may refer to a group of nodes in a graph that are densely connected within the group. A community may be a subgraph or a portion/derivative thereof and a subgraph may or may not be a community and/or comprise one or more communities.” Therefore, a “community” under the broadest reasonable interpretation (BRI) is any subgraph or portion of a subgraph having connected nodes) (see, e.g., paragraphs 51 and 63-64, “devices performing neural network operations ... can be graphical processing units (GPUs) … one machine can host … multiple CPUs, GPUs", “system 100 may assign, for each subgraph, … one or more nodes in the subgraph to a respective available device”, "exemplary subgraph to device mapping ... subgraphs 140A and 140B of computational graph 140 may be allocated to GPU 116” [i.e., mapping/distributing identified nodes of subgraphs/communities to devices/GPUs]); and
f) executing, in each of the plurality of graphics processing units, a merge process for communities … received by the graphics processing units based on similarity to produce … merged communities (see, e.g., paragraphs 71 and 77-78, “in the forward propagation of the computational graph, the system inserts a corresponding ‘Merge’ operation”, “conditional computation is represented in the computational dataflow graph by … a ‘Merge’ operation”, “[t]he enabled operation is performed and merged by the ‘Merge’ operation” [i.e., executing a merge operation/process to produce set of merged communities/subgraphs]) … , the merged communities or derivatives of the merged communities … being used to classify an unknown data set (see, e.g., paragraphs 3 and 77, “machine learning models … to generate an output, e.g., one or more classifications, for a received input” [i.e., to classify an input/unknown data set], “[t]he ‘Merge’ operation is essentially a placeholder for naming the output of a conditional” [i.e., naming the output of the conditional is used to classify the unknown data set]).
Although Yu substantially discloses the claimed invention, Yu is not relied on to explicitly disclose identify communities within the subgraph, each community comprising a plurality of nodes and edges.
In the same field, analogous art Martinovic teaches identify communities within the subgraph (paragraph 24 of applicant’s specification discloses “A ‘community’ may refer to a group of nodes in a graph that are densely connected within the group. A community may be a subgraph or a portion/derivative thereof and a subgraph may or may not be a community and/or comprise one or more communities.” Therefore, a “community” under the BRI is any subgraph or portion of a subgraph having connected nodes) (see, e.g., pages 281-284, section 4, “incorporating small subgraphs into larger communities”, “our Left-right method increases modularity. The resulting connected subgraphs then create the structure of communities in the graph” [i.e., identify communities within the subgraph]), each community comprising a plurality of nodes and edges (see, e.g., pages 281 and 283, sections 3.1 and 4, “links between the nodes in the same community … the number of edges within groups”, “one community in a linear order ends and the next begins (find two nodes that belong to various communities) … The goal is to find the nodes that lay in the areas with fewer edges” [i.e., communities have nodes and edges]).

Although Yu in view of Martinovic substantially teaches the claimed invention, Yu in view of Martinovic is not relied on for teaching wherein the nodes in the each community share one or more common characteristics,
a merge process for communities comprising common nodes … based on similarity to produce a new community from the merged communities, the new community comprising at least the common nodes, the merged communities or derivatives of the merged communities in the new community and
the merged communities or derivatives of the merged communities in the new community being used.
In the same field, analogous art Pietilanen teaches wherein the nodes in the each community share one or more common characteristics (as indicated above, a “community”, under the BRI, is any subgraph or portion of a subgraph having connected nodes) (see, e.g., pages 165 and 170-171, “techniques for community detection in dynamic graphs [9, 26] to identify clusters of nodes … that we name temporal communities … our temporal communities exhibit a high level of correlation with 
a merge process for communities comprising common nodes (see, e.g., pages 167 and 170, “We group the participants … in social communities based on their affiliation, home city or nationality [i.e., communities comprising common nodes] … we use the initial Facebook friendship graph (given by the participants) for SIGCOMM, and the aggregated communications graph … to form clusters of participants”, “Community Merge. Pick the two closest temporal communities. If the closest distance is larger than Ϭ, the algorithm terminates; otherwise, the two closest communities are merged … the algorithm aggregates fully identical clusters, while setting Ϭ = 1.0 would merge any two clusters that have distinct timestamps, irrespectively of how many members they have in common” [i.e., a merge process for closest communities comprising common nodes/members]) … based on similarity (see, e.g., pages 169 and 171, “we assume that two clusters belong to the same temporal community if they are sufficiently ‘similar’”, “to correlate social characteristics … we measure the similarity between a temporal community and a social community as the fraction of temporal community nodes that belong to a given social community. Each temporal community is compared to all social communities with more than one member and the social community that is most similar to the temporal community is selected.” [i.e., based on similarity]) to produce a new community from the merged communities, the new community comprising at least the common nodes, the merged communities or derivatives of the merged communities in the new community (see, e.g., pages 168-170, “we apply a hierarchical clustering algorithm to aggregate the snapshot clusters into relevant communities”, “the algorithm builds a new graph where the nodes are the clusters found in the first phase” [i.e., build a new graph/community], “We define a temporal community as a set of snapshot clusters … We use hierarchical clustering to aggregate similar clusters”, “the aggregation algorithm starts combining more and more existing communities together” [i.e., create/form/produce new a community comprising aggregated common nodes from the merged temporal and social communities]) and 
the merged communities or derivatives of the merged communities in the new community being used (see, e.g., page 169, “The algorithm re-iterates using this new graph as input. The algorithm stops once no new clusters can be formed in the new graph.” [i.e., using the merged communities/graphs or their derivatives in the new community/graph]).
Alternatively, Pietilanen also teaches identify communities within the subgraph (see, e.g., pages 165 and 168, “We combine techniques for community detection in dynamic graphs [9, 26] to identify clusters of nodes ... In particular, we identify temporal communities” [i.e., detect/identify communities], “We define the temporal contact graph as a series of snapshots of the contact trace. Each snapshot is a static graph, Gt(V,Et), where nodes V are the experimental devices and edges represent a contact between two nodes … A connected component is a sub-graph where each node is reachable from every other node” [i.e., within a sub-graph]), each community comprising a plurality of nodes and edges (see, e.g., page 169, “A cluster in a graph is commonly defined as a cluster of nodes that have more links among each other than with any other nodes of the graph … Modularity measures the fraction of edges in a graph that connect vertexes within clusters”, “the algorithm builds a new graph where the nodes are the clusters found in the first phase. The edges between the new nodes are weighted by the sum of the weights of the edges linking the two clusters in the previous graph” [i.e., communities include nodes and edges]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Martinovic to incorporate the teachings of Pietilanen to provide “a methodology to break OSN [opportunistic social networks] traces down into ‘temporal communities’, i.e., groups of people who meet periodically” (See, e.g., Pietilanen, Abstract, page 165). Doing so would have allowed Yu in view of Martinovic to “show that these [temporal] communities correlate with people’s social communities” and to provide more “efficient content dissemination” by “high contact rate nodes [that] are responsible of maintaining fast and efficient content dissemination paths in a clustered opportunistic network” (i.e., community nodes, including “contacts outside of social communities for efficient content dissemination in opportunistic social networks”), as suggested by Pietilanen (See, e.g., Pietilanen, Abstract, pages 165-166 and 173).

	Regarding independent claim 11, Yu discloses the invention as claimed including a system comprising: a central processing unit, programmed (see, e.g., paragraphs 8 and 50-51, " The system trains the neural network using the machine to:
generate an initial graph from a plurality of known data sets (see, e.g., paragraphs 7, 51 and 58, “obtaining data representing the computational graph; augmenting the computational graph to generate a training computational graph”, “[t]he devices can be graphical processing units (GPUs) central processing units (CPUs) … one machine can host one or more devices, e.g., multiple CPUs, GPUs”, “perform neural network training operations represented by the computational graph on a specified set of training data” [i.e., CPU augments/generates initial graph from known data sets/sets of training data]);
determine a plurality of subgraphs from the initial graph (see, e.g., paragraph 62, "The system 100 may partition the computational graph into multiple subgraphs. Each subgraph includes one or more nodes in the computational graph. The system 100 may, in some examples, obtain these subgraphs by breaking up … nodes in the computational graph” [i.e., determine multiple/plurality of subgraphs from initial computational graph]);
input the plurality of subgraphs into a plurality of graphics processing units (see, e.g., paragraphs 51 and 64, “devices performing neural network operations ... can be graphical processing units (GPUs) … one machine can host … multiple CPUs, GPUs", "exemplary subgraph to device mapping ... subgraphs 140A and 140B of ; and
distribute communities … to the plurality of graphics processing units (paragraph 24 of applicant’s specification discloses “A ‘community’ may refer to a group of nodes in a graph that are densely connected within the group. A community may be a subgraph or a portion/derivative thereof and a subgraph may or may not be a community and/or comprise one or more communities.” Therefore, a “community” under the BRI is any subgraph or portion of a subgraph having connected nodes) (see, e.g., paragraphs 51 and 63-65, “devices performing neural network operations ... can be graphical processing units (GPUs) … one machine can host … multiple CPUs, GPUs", “system 100 may assign, for each subgraph, … one or more nodes in the subgraph to a respective available device”, "exemplary subgraph to device mapping ... subgraphs 140A and 140B of computational graph 140 may be allocated to GPU 116”, “system 100 may cause the devices to perform the operations of the nodes included in the subgraphs … system 100 may send each device a request to start the operations of the nodes included in the subgraph” [i.e., mapping/distributing identified nodes of subgraphs/communities to devices/GPUs]); and
the plurality of graphics processing units, in communication with the central processing unit, at least one graphics processing unit in the plurality of graphics processing units being programmed (see, e.g., paragraphs 51 and 64-65, “one machine can host one or more devices, e.g., multiple CPUs, GPUs” [i.e., GPUs are hosted on a machine including a programmed GPU that is in communication with the CPU], “GPU 116 and CPU 118 may perform the operations represented by the nodes to:
receive, from the central processing unit, the plurality of subgraphs from the initial graph generated by the central processing unit (see, e.g., paragraphs 51 and 62, “devices performing neural network operations ... can be graphical processing units (GPUs) … one machine can host … multiple CPUs, GPUs", “system 100 may partition the computational graph into multiple subgraphs. Each subgraph includes one or more nodes in the computational graph. The system 100 may, in some examples, obtain these subgraphs” [i.e., receive from CPU, subgraphs from the initial computational graph]);
execute a learning process on a subgraph (see, e.g., paragraphs 8 and 62, “system trains the neural network using the machine learning training algorithm by executing the training computational graph” [i.e., execute a learning algorithm/process], “Each subgraph includes one or more nodes in the computational graph” [i.e., nodes of the computational graph are subgraphs]) … ; and
execute a merge process for received communities based on similarity to produce … merged communities (see, e.g., paragraphs 65, 71 and 77-78, “system 100 may cause the devices to perform the operations of the nodes included in the subgraphs … system 100 may send each device a request to start the operations of the , the merged communities or derivatives of the merged communities … being used to classify an unknown data set (see, e.g., paragraphs 3 and 77, “machine learning models … to generate an output, e.g., one or more classifications, for a received input” [i.e., to classify an input/unknown data set], “[t]he ‘Merge’ operation is essentially a placeholder for naming the output of a conditional” [i.e., naming the output of the conditional is used to classify the unknown data set]).
Although Yu substantially discloses the claimed invention, Yu is not relied on to explicitly disclose communities comprising a plurality of nodes and edges and
identify communities within the subgraph, each community comprising a plurality of nodes and edges.
In the same field, analogous art Martinovic teaches communities comprising a plurality of nodes and edges (paragraph 24 of applicant’s specification discloses “A ‘community’ may refer to a group of nodes in a graph that are densely connected within the group. A community may be a subgraph or a portion/derivative thereof and a subgraph may or may not be a community and/or comprise one or more communities.” Therefore, a “community” under the BRI is any subgraph or portion of a subgraph having connected nodes) (see, e.g., pages 281-284, sections 3.1 and 4, “incorporating 
identify communities within the subgraph (see, e.g., pages 281-284, section 4, “incorporating small subgraphs into larger communities”, “our Left-right method increases modularity. The resulting connected subgraphs then create the structure of communities in the graph” [i.e., identify communities within the subgraph]), each community comprising a plurality of nodes and edges (see, e.g., pages 281 and 283, sections 3.1 and 4, “links between the nodes in the same community … the number of edges within groups”, “one community in a linear order ends and the next begins (find two nodes that belong to various communities) … The goal is to find the nodes that lay in the areas with fewer edges” [i.e., communities have nodes and edges]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Martinovic to provide a Left-Right Oscillate algorithm for community detection (i.e., to identify communities) (See, e.g., Martinovic, pages 279-280, sections 1-2). Doing so would have allowed Yu to use the algorithm to seek out communities within selected, evaluated networks and make more precise designations for communities using 
Although Yu in view of Martinovic substantially teaches the claimed invention, Yu in view of Martinovic is not relied on for teaching wherein the nodes in the each community share one or more common characteristics, 
execute a merge process for received communities comprising common nodes … based on similarity to produce a new community from the merged communities, the new community comprising at least the common nodes, the merged communities or derivatives of the merged communities in the new community and
the merged communities or derivatives of the merged communities in the new community being used.
In the same field, analogous art Pietilanen teaches wherein the nodes in the each community share one or more common characteristics (as indicated above, a “community”, under the BRI, is any subgraph or portion of a subgraph having connected nodes) (see, e.g., pages 165 and 170-171, “techniques for community detection in dynamic graphs [9, 26] to identify clusters of nodes … that we name temporal communities … our temporal communities exhibit a high level of correlation with experimentalists’ social characteristics such as friendship, shared affiliation, home city or country of origin”, “we discuss the properties of the temporal communities. We correlate them with participants’ social characteristics”, “to correlate social characteristics … we measure the similarity between a temporal community and a 
execute a merge process for received communities comprising common nodes (see, e.g., pages 167 and 170, “We group the participants … in social communities based on their affiliation, home city or nationality [i.e., communities comprising common nodes] … we use the initial Facebook friendship graph (given by the participants) for SIGCOMM, and the aggregated communications graph … to form clusters of participants”, “Community Merge. Pick the two closest temporal communities. If the closest distance is larger than Ϭ, the algorithm terminates; otherwise, the two closest communities are merged … the algorithm aggregates fully identical clusters, while setting Ϭ = 1.0 would merge any two clusters that have distinct timestamps, irrespectively of how many members they have in common” [i.e., a merge process for closest communities comprising common nodes/members]) … based on similarity (see, e.g., pages 169 and 171, “we assume that two clusters belong to the same temporal community if they are sufficiently ‘similar’”, “to correlate social characteristics … we measure the similarity between a temporal community and a social community as the fraction of temporal community nodes that belong to a given social community. Each temporal community is compared to all social communities with more than one member and the social community that is most similar to the temporal community is selected.” [i.e., based on similarity]) to produce a new community from the merged communities, the new community comprising at least the common nodes, the merged communities or derivatives of the merged communities in the new community (see, e.g., pages 168-170, “we apply a hierarchical clustering 
the merged communities or derivatives of the merged communities in the new community being used (see, e.g., page 169, “The algorithm re-iterates using this new graph as input. The algorithm stops once no new clusters can be formed in the new graph. ” [i.e., using the merged communities/graphs or their derivatives in the new community/graph]).
Alternatively, Pietilanen also teaches identify communities within the subgraph (see, e.g., pages 165 and 168, “We combine techniques for community detection in dynamic graphs [9, 26] to identify clusters of nodes ... In particular, we identify temporal communities” [i.e., detect/identify communities], “We define the temporal contact graph as a series of snapshots of the contact trace. Each snapshot is a static graph, Gt(V,Et), where nodes V are the experimental devices and edges represent a contact between two nodes … A connected component is a sub-graph where each node is reachable from every other node” [i.e., within a sub-graph]), each community comprising a plurality of nodes and edges (see, e.g., page 169, “A cluster in a graph is commonly defined as a cluster of nodes that have more links among each other than with any other nodes of the graph … Modularity measures the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Martinovic to incorporate the teachings of Pietilanen to provide “a methodology to break OSN [opportunistic social networks] traces down into ‘temporal communities’, i.e., groups of people who meet periodically” (See, e.g., Pietilanen, Abstract, page 165). Doing so would have allowed Yu in view of Martinovic to “show that these [temporal] communities correlate with people’s social communities” and to provide more “efficient content dissemination” by “high contact rate nodes [that] are responsible of maintaining fast and efficient content dissemination paths in a clustered opportunistic network” (i.e., community nodes, including “contacts outside of social communities for efficient content dissemination in opportunistic social networks”), as suggested by Pietilanen (See, e.g., Pietilanen, Abstract, pages 165-166 and 173).

Regarding claims 3 and 13, as discussed above, Yu in view of Martinovic and Pietilanen teaches the method of claim 1 and the system of claim 11.
Yu further discloses wherein the derivatives are … formed from the merged communities (see, e.g., paragraphs 71 and 77-78, “propagation of the computational graph, the system inserts a corresponding ‘Merge’ operation”, “conditional computation is represented in the computational dataflow graph by … a ‘Merge’ operation”, “[t]he and
forming, in each of the graphics processing units … the merged communities (see, e.g., paragraphs 71 and 82, “system 100 inserts a corresponding backward path control flow node along the backward path through the computational graph … the system inserts a corresponding ‘Merge’ operation in the backward propagation”, “These respective nodes outputs may be produced on a device, such as a GPU.”)
Although Yu substantially discloses the claimed invention, Yu is not relied on to explicitly disclose wherein the derivatives are trees … and
In the same field, analogous art Martinovic teaches wherein the derivatives are trees (see, e.g., page 279, “classification using decision trees”) and forming … trees from each of the merged communities (see, e.g., page 279, “our Left-Right Oscillate algorithm for community detection … algorithm used to seek out communities within selected, evaluated networks”, “classification using decision trees” [trees formed from the communities]). 

Regarding claims 5 and 15, as discussed above, Yu in view of Martinovic and Pietilanen teaches the method of claim 3 and the system of claim 13.
Yu further discloses calculating, in each of the plurality of graphics processing units (see, e.g., paragraphs 8 and 51, “executing the training ;
merging, in each of the plurality of graphics processing units, the two or more communities (see, e.g., paragraphs 71 and 77-78, “in the forward propagation of the computational graph, the system inserts a corresponding ‘Merge’ operation”, “conditional computation is represented in the computational dataflow graph by … a ‘Merge’ operation”, “[t]he enabled operation is performed and merged by the ‘Merge’ operation” [i.e., merging in the GPUs, the communities/subgraphs]) …;
gathering, by the central processing unit, the merged communities from each of the plurality of graphics processing units (see, e.g., paragraphs 71, 77-78, and 82, “system 100 inserts a corresponding backward path control flow node along the backward path through the computational graph … the system inserts a corresponding ‘Merge’ operation in the backward propagation”, “[t]he enabled operation is performed and merged by the ‘Merge’ operation”, “These respective nodes outputs may be produced on a device, such as a GPU.”).
Although Yu substantially discloses the claimed invention, Yu is not relied on to explicitly disclose calculating … a normalized overlap score between two or more communities; 
merging … communities based on the normalized overlap score; … 
evaluating, by the central processing unit, a file size of the merged communities; and
stopping or repeating f) based on the evaluated file size of the merged communities.
In the same field, analogous art Martinovic teaches calculating … a normalized overlap score between two or more communities (see, e.g., page 283, “we want to find communities that are easily detected … when ordered by a similarity matrix … find two nodes that belong to various communities [i.e., overlapping nodes between communities]. For this reason, we have calculated the value of antidiagonal sums above an ordered the set of vertices that capture a cluster overlap … minimum function that are attached by approximation of a cluster overlap discrete function Sumi” [i.e., a normalized overlap score]); 
merging … communities based on the normalized overlap score (see, e.g., page 283, “minimum function that are attached by approximation of a cluster overlap discrete function Sumi … determines the border between two potential communities” [merge communities based on the overlap score]); ...
evaluating, by the central processing unit, a file size of the merged communities (see, e.g., page 283, Algorithm 2, “Input: subsets SSk ⊂V, where k = 1, … K, Sc size of smallest communities … 1. Find connected components Cj for subset SS1, which are greater than the selected size |Cj| ≥ Sc. These components create communities.” [i.e., evaluate file sizes of merged communities]); and
stopping or repeating f) based on the evaluated file size of the merged communities (see, e.g., page 283, Algorithm 2, “2. Find next connected components Cj for every subset SSk k = 2, . . . K, which are greater than the selected size |Cj| ≥ Sc. These components create communities … Continue repeating this method 2 until reach .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Martinovic to provide a Left-Right Oscillate algorithm for community detection (i.e., to identify communities) (See, e.g., Martinovic, pages 279-280, sections 1-2). Doing so would have allowed Yu to use the algorithm to seek out communities within selected, evaluated networks and make more precise designations for communities using modularity, as suggested by Martinovic (See, e.g., Martinovic, pages 279-280, sections 1-2).

Regarding claims 6 and 16, as discussed above, Yu in view of Martinovic and Pietilanen teaches the method of claim 5 and the system of claim 15.
Yu further discloses distributing, by the central processing unit, the merged communities to the plurality of graphics processing units (see, e.g., paragraphs 51 and 63-64, “devices performing neural network operations ... can be graphical processing units (GPUs) … one machine can host … multiple CPUs, GPUs", “system 100 may assign, for each subgraph, … one or more nodes in the subgraph to a respective available device”, "exemplary subgraph to device mapping ... subgraphs 140A and 140B of computational graph 140 may be allocated to GPU 116” [i.e., mapping/distributing identified nodes of subgraphs/communities to devices/GPUs]); and
repeating f) [i.e., repeat the merge process] (see, e.g., paragraphs 71 and 77-78, “a control flow operation that causes operations represented by one or more other 

Regarding claims 8 and 18, as discussed above, Yu in view of Martinovic and Pietilanen teaches the method of claim 1 and the system of claim 11.
Yu further discloses applying the unknown data set to the merged communities or the derivatives of the merged communities to classify the unknown data set (see, e.g., paragraphs 3 and 77, “machine learning models … to generate an output, e.g., one or more classifications, for a received input” [i.e., to classify an input/unknown data set], “[t]he ‘Merge’ operation is essentially a placeholder for naming the output of a conditional” [i.e., naming the output of the conditional is used to classify the unknown data set]).

Regarding claims 9 and 19, as discussed above, Yu in view of Martinovic and Pietilanen teaches the method of claim 8 and the system of claim 18.
Although Yu substantially discloses the claimed invention, Yu is not relied on to explicitly disclose calculate a vector similarity score for the merged communities based on a comparison of the merged communities and an updated graph from the plurality of initial known data sets and a plurality of new known data sets.
calculate a vector similarity score for the merged communities (see, e.g., page 280, “clustering algorithm uses eigenvalues and eigenvectors of Laplacian of similarity matrix derived from the data set to find the clusters … algorithm for ordering objects based on pairwise similarity metric [i.e., algorithm calculates vector similarity metric/score]) based on a comparison of the merged communities and an updated graph from the plurality of initial known data sets and a plurality of new known data sets (see, e.g., pages 280-282, Algorithm 1, “For a weighted graph G we have a weight function w : E → R. It is for example function of the similarity between the nodes vi and vj”, “algorithm utilizes spectral ordering where similar vertices are closer to indexes and less similar vertices are further from indexes”, “Input: similarity matrix W = wi, j for i = 1, . . . n and Sc size of smallest communities” [compare communities and weighted/updated graph G from initial known data sets in input matrix and new known data sets including indexes]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Martinovic to provide a Left-Right Oscillate algorithm for community detection (i.e., to identify communities) (See, e.g., Martinovic, pages 279-280, sections 1-2). Doing so would have allowed Yu to use the algorithm to seek out communities within selected, evaluated networks and make more precise designations for communities using modularity, as suggested by Martinovic (See, e.g., Martinovic, pages 279-280, sections 1-2).


Although Yu substantially discloses the claimed invention, Yu is not relied on to explicitly disclose wherein the plurality of initial known data sets and plurality of new known data sets comprise a history of transactions conducted over a network.
In the same field, analogous art Martinovic teaches wherein the plurality of initial known data sets and plurality of new known data sets comprise a history of transactions conducted over a network (see, e.g., Abstract and pages 278-279, “Learning management systems store large amount of data based on the history of users’ interactions with the system”, “Learning management systems (LMS) … facilitate communication within the student community and between educators and student … support the distribution of study materials to students … distance management of classes … these systems provide … forums, chats, news, file storage” [i.e., communication and distance learning/classes over a LMS network], “student behavior in LMS, which is recorded in form of events and stored in the logs”, “learning historical data, learning patterns and learning status of students using association rules mining” [i.e., known data sets comprise history of users’ learning interactions/transactions conducted over a network]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Martinovic to provide a Left-Right Oscillate algorithm for community detection (i.e., to identify communities) (See, e.g., Martinovic, pages 279-280, sections 1-2). Doing so 
Alternatively, in the same field, analogous art Scheffler (U.S. Patent Application Pub. No. US 2015/0339570 A1, hereinafter “Scheffler”) teaches wherein the plurality of initial known data sets and plurality of new known data sets comprise a history of transactions conducted over a network (see, e.g., paragraph 549, “system 4202 may retrieve information from data sources such as transaction records, … customer transaction history, … purchasing cards” [i.e., known data sets include a history of transactions conducted over a financial/payment processing network]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Scheffler with Yu in view of Martinovic to provide a neural computing environment controlling one or more processors which may include conventional central processing units (CPUs) (i.e., a programmed CPU) and graphical processing units (GPUs) (i.e., a plurality of GPUs) (See, e.g., Scheffler, paragraph 300). Doing so would have allowed Yu in view of Martinovic to use the computing environment to perform functions of neural process graph specification and to build systems that are inherently efficient by using computing resources in response to activity, as suggested by Scheffler (See, e.g., Scheffler, paragraphs 301 and 319).

Regarding newly-added claim 21, as discussed above, Yu in view of Martinovic and Pietilanen teaches the method of claim 1.
deleting the communities comprising the common nodes after the new community is formed.
In the same field, analogous art Pietilanen teaches deleting the communities comprising the common nodes after the new community is formed (see, e.g., FIG. 3 showing decreasing “number of temporal communities” as communities are merged to form new communities and page 170, “the aggregation algorithm starts combining more and more existing communities together and the total number of temporal communities decreases. We illustrate this in Figure 3.” [i.e., form the new community comprising aggregated common nodes from temporal communities, and then deleting temporal communities, resulting in a decreased number of temporal communities]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Martinovic to incorporate the teachings of Pietilanen to provide “a methodology to break OSN [opportunistic social networks] traces down into ‘temporal communities’, i.e., groups of people who meet periodically” (See, e.g., Pietilanen, Abstract, page 165). Doing so would have allowed Yu in view of Martinovic to “show that these [temporal] communities correlate with people’s social communities” and to provide more “efficient content dissemination” by “high contact rate nodes [that] are responsible of maintaining fast and efficient content dissemination paths in a clustered opportunistic network” (i.e., community nodes, including “contacts outside of social communities for efficient content dissemination in opportunistic social networks”), as suggested by Pietilanen (See, e.g., Pietilanen, Abstract, pages 165-166 and 173).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Martinovic and Pietilanen as applied to claims 1 and 11 above, and further in view of Scheffler. 
Regarding claims 2 and 12, as discussed above, Yu in view of Martinovic and Pietilanen teaches the method of claim 1 and the system of claim 11; however, Yu in view of Martinovic and Pietilanen is not relied on to teach wherein the learning process is an unsupervised learning process.
In the same field, analogous art Scheffler teaches wherein the learning process is an unsupervised learning process (see, e.g., FIG. 26 and paragraph 351, “FIG. 26 illustrates teaching with a neural circuit. Learning generally involves both experience (unsupervised) and teaching (supervised) learning”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Scheffler with Yu in view of Martinovic and Pietilanen to provide a neural computing environment controlling one or more processors which may include conventional central processing units (CPUs) (i.e., a programmed CPU) and graphical processing units (GPUs) (i.e., a plurality of GPUs) (See, e.g., Scheffler, paragraph 300). Doing so would have allowed Yu in view of Martinovic and Pietilanen to use the computing environment to perform functions of neural process graph specification and to build systems that are inherently efficient by using computing resources in response to activity, as suggested by Scheffler (See, e.g., Scheffler, paragraphs 301 and 319).

Claims 4, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Martinovic and Pietilanen as applied to claims 3, 6, 13 and 16 above, and further in view of non-patent literature Mastrostefano et al. ("Efficient breadth first search on multi-GPU systems." Journal of Parallel and Distributed Computing 73.9 (2013): 1292-1305., hereinafter “Mastrostefano”)
Regarding claims 4 and 14, as discussed above, Yu in view of Martinovic and Pietilanen teaches the method of claim 3 and the system of claim 13; however, Yu in view of Martinovic and Pietilanen is not relied on to teach wherein the plurality of subgraphs are random overlapping samples generated using a Poisson distribution.
In the same field, analogous art Mastrostefano teaches wherein the plurality of subgraphs are random overlapping samples generated using a Poisson distribution (see, e.g., page 1301, section 4.5, “Random graphs have a degree following a Poisson distribution” [i.e., subgraphs are random graphs/random overlapping samples generated using a Poisson distribution]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mastrostefano with Yu in view of Martinovic and Pietilanen to provide a cluster of GPUs (i.e., a plurality of GPUs) for performing a distributed Breadth First Search (BFS) on graphs (See, e.g., Mastrostefano, page 1292, section 1). Doing so would have allowed Yu in view of Martinovic and Pietilanen to efficiently perform a distributed BFS on graphs with billions of nodes that cannot fit into the memory of a single GPU, as suggested by Mastrostefano (See, e.g., Mastrostefano, page 1292, section 1).

Regarding claims 7 and 17, as discussed above, Yu in view of Martinovic and Pietilanen teaches the method of claim 6 and the system of claim 16.
Yu further discloses wherein the merged communities are distributed to the plurality of graphics processing units (see, e.g., paragraphs 63-64, “one machine can host … multiple … GPUs", “system 100 may assign, for each subgraph, … one or more nodes in the subgraph to a respective available device”, "exemplary subgraph to device mapping ... subgraphs 140A and 140B of computational graph 140 may be allocated to GPU 116” [i.e., mapping/distributing identified nodes of subgraphs/communities to devices/GPUs]).
Although Yu in view of Martinovic and Pietilanen substantially teaches the claimed invention, Yu in view of Martinovic and Pietilanen is not relied on to teach according to a Poisson distribution.
In the same field, analogous art Mastrostefano teaches according to a Poisson distribution (see, e.g., page 1301, section 4.5, “graphs have a degree following a Poisson distribution” [i.e., graphs and their subgraphs/communities following/according to a Poisson distribution]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mastrostefano with Yu in view of Martinovic and Pietilanen to provide a cluster of GPUs (i.e., a plurality of GPUs) for performing a distributed Breadth First Search (BFS) on graphs (See, e.g., Mastrostefano, page 1292, section 1). Doing so would have allowed Yu in view of Martinovic and Pietilanen to efficiently perform a distributed BFS on graphs with billions 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125